Citation Nr: 0503141	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama, 


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a vision disorder 
of both eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army Reserves from April 1980 to June 1980.  He has 
additional unverified duty until 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a left knee disorder and a vision disorder of 
both eyes.  He filed a notice of disagreement (NOD) received 
by VA in April 2003.  A statement of the case (SOC) was 
issued in September 2003.  A substantive appeal (VA Form 9) 
was also received that month.  

In August 2004, the veteran testified before the undersigned, 
at a videoconference hearing.  The veteran was in Atlanta, 
Georgia, and the undersigned was sitting in Washington, DC.  
A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran is entitled to service connection for a left knee 
disorder and a vision disorder of both eyes based on service 
incurrence.  The veteran maintains that while serving on 
ACDUTRA in 1980, he was involved in a motor vehicle accident 
and fractured his left knee.  He claims to have continuing 
problems with his knee to this date.  As for his claimed 
vision problems, he maintains that while serving on ACDUTRA 
in 1995, he found out that his vision was going bad and that 
he is now nearly blind as a result.  

A review of the record reveals that the veteran claims to 
have served in the Army Reserves from 1980 to 1996.  The file 
is devoid of specific dates of ACDUTA and INACDUTRA, and 
thus, his claims of sustaining injury or disease during 
service, can not be verified.  The RO should make an attempt 
to verify the veteran's service and obtain medical records of 
that time period in connection with this claim.  

The veteran also claims to have been treated during ACDUTRA 
for his vision disorder.  Unfortunately, at the time of the 
videoconference hearing in August 2004, he claims to have 
forgotten the physician's name.  The RO should contact the 
veteran to see if he was able to locate the physician's name 
and address that treated him during ACDUTRA for his vision 
condition.  If so, the RO should attempt to obtain those 
records and associate any of those records from that time 
period with the claims file.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The record suggests that the veteran 
had periods of ACDUTRA, and INACDUTRA in 
the Army Reserves until 1996.  Contact 
the veteran and request that he identify 
his dates of service in the Army 
Reserves.  Upon receipt of the requested 
information, contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, verify his 
specific dates of service, whether the 
dates were ACDUTRA or INACDUTRA, and 
obtain all service medical records 
related to the veteran's service in the 
Army Reserves.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Contact the veteran and request that 
he give the name and address of the 
physician that treated him for his vision 
disorder during his ACDUTRA.  After 
obtaining the appropriate release of 
information, contact the physician and 
request the medical records related to 
the veteran's vision loss and associate 
those records with the claims folder.  If 
unable to obtain those records, ask for 
specific confirmation of that fact.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


